

116 HR 4433 IH: Appalachian Regional Energy Hub Initiative Act
U.S. House of Representatives
2019-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4433IN THE HOUSE OF REPRESENTATIVESSeptember 20, 2019Mr. McKinley (for himself, Mr. Mooney of West Virginia, and Mrs. Miller) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 40, United States Code, to establish an Appalachian regional energy hub initiative,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Appalachian Regional Energy Hub Initiative Act. 2.Appalachian regional energy hub (a)Appalachian regional energy hub initiative (1)In generalSubchapter I of chapter 145 of subtitle IV of title 40, United States Code, is amended by adding at the end the following:
					
						14511.Appalachian regional energy hub initiative
 (a)In generalThe Appalachian Regional Commission may provide technical assistance to, make grants to, enter into contracts with, or otherwise provide amounts to individuals or entities in the Appalachian region for projects and activities—
 (1)to conduct research and analysis regarding the economic impact of an ethane storage hub in the Appalachian region that supports a more-effective energy market performance due to the scale of the project, such as a project with the capacity to store and distribute more than 100,000 barrels per day of hydrocarbon feedstock with a minimum gross heating value of 1,700 Btu per standard cubic foot;
 (2)with the potential to significantly contribute to the economic resilience of the area in which the project is located; and
 (3)that will help establish a regional energy hub in the Appalachian region for natural gas and natural gas liquids, including storage and associated pipelines.
 (b)Limitation on available amountsOf the cost of any activity eligible for a grant under this section— (1)not more than 50 percent may be provided from amounts made available to carry out this section;
 (2)in the case of a project to be carried out in a county for which a distressed county designation is in effect under section 14526, not more than 80 percent may be provided from amounts made available to carry out this section; and
 (3)in the case of a project to be carried out in a county for which an at-risk county designation is in effect under section 14526, not more than 70 percent may be provided from amounts made available to carry out this section.
 (c)Sources of assistanceSubject to subsection (b), a grant provided under this section may be provided from amounts made available to carry out this section, in combination with amounts made available—
 (1)under any other Federal program; or (2)from any other source.
 (d)Federal shareNotwithstanding any provision of law limiting the Federal share under any other Federal program, amounts made available to carry out this section may be used to increase that Federal share, as the Appalachian Regional Commission determines to be appropriate.. 
 (2)Clerical amendmentThe analysis for subchapter I of chapter 145 of title 40, United States Code, is amended by inserting after the item relating to section 14510 the following:
					
						
							14511. Appalachian regional energy hub initiative..
 (b)AuthorizationsSection 14703 of title 40, United States Code, is amended— (1)by redesignating subsections (d) and (e) as subsections (e) and (f), respectively; and
 (2)by inserting after subsection (c) the following:  (d)Appalachian regional energy hub initiativeOf the amounts made available under subsection (a), $5,000,000 shall be used to carry out section 14511 for each fiscal year..
				